DETAILED ACTION
This action is in response to the initial filing of Application no. 16/929903 on 07/15/2020.
Claims 1 – 20 are still pending in this application, with claims 1, 9 and 18 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 7, 11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Towards Automated Infographic Design: Deep Learning-based Auto-Extraction of Extensible Timeline”)(“Chen”).
As to claim 18, Chen teaches in a digital medium environment for parsing infographics, a computer implemented method for utilizing deep learning to generate individual infographic segments, the computer implemented method comprising (Abstract); receive an infographic comprising text elements and graphic elements (a bitmap timeline infographic is received, Fig.2 and 4.Deconstruction); a step for generating infographic segment from the infographic utilizing a machine-learning-detection model (After parsing the global information, the machine should further extract the local information of the timeline. We have defined six categories of elements (Fig. 3) in a timeline. We need to detect each element in the timeline (where and what) and segment it from others (which pixels) … Specifically, we extend the classification model in Fig. 5 by adding components for object detection to parse the local information. We achieve this extension using Mask R-CNN [24], a leading architecture that can detect objects and predict their pixel masks … We then feed the feature maps from the ResNeXt-FPN into a Region Proposal Network [41] (RPN) to localize elements in a timeline. RPN is an FCN that simultaneously predicts element locations (i.e., by bbox) and objectness scores (i.e., whether there is an object within the bbox) in an image, wherein an object can be an element which belongs to a category/group… We need to detect each element in the timeline and segment it from others… These element location hypotheses are then be used to extract regions of interest (RoIs) from the feature maps. Each RoI is normalized to a fixed size using a RoIAlign layer and then passed to two heads, namely, a Box head and a Mask head. The Box head uses two sibling FC layers to classify the category and regress the bbox of the element. The Mask head uses an FCN for predicting the pixels of the element within the bbox … After interpreting a timeline infographic, the next problem is how to automatically extract an extensible template from it. We achieve this by a reconstruction pipeline (Fig. 8) that exploits the outputs from the previous step. Our pipeline first eliminates the repeated bboxes using Non-Maximum Merging (NMM), and then infers the missing elements using Redundancy Recovery (RR). Next, DL GrabCut is employed to extract high-quality graphical marks for reuse. Finally, the font of event text and annotation text is identified using a publicly available API. A quantitative validation confirms the effectiveness of our pipelin5,   3.3 Datasets, 4. Deconstruction, 4.1 Parsing Global Information and 4.2, Parsing Local Information and 5.Reconstructiob, pg. 919- 923); and providing the infographic segments for display by the computing device (To present a usage example of these extensible templates, we further implement a timeline renderer by extending TS [5], an open-source tool that allows users to generate timelines for their data automatically. It embeds a collection of heuristics to render timelines based on the timeline representation, scale, and layout chosen by users. Currently, TS provides a set of default styles (e.g., using rectangles as event marks). We reuse and extend the heuristics in the tool and adapt it to our templates, thus enabling generations of embellished timeline infographics., Fig.13, Fig.14, Fig.15; 6. Extracted Results and Generated Example, pg.923-924). 

As to claim 19, Chen further teaches, whereon providing the infographic segments for display by the computing device comprising converting the infographic segment into digital presentation graphics (To present a usage example of these extensible templates, we further implement a timeline renderer by extending TS [5], an open-source tool that allows users to generate timelines for their data automatically. It embeds a collection of heuristics to render timelines based on the timeline representation, scale, and layout chosen by users. Currently, TS provides a set of default styles (e.g., using rectangles as event marks). We reuse and extend the heuristics in the tool and adapt it to our templates, thus enabling generations of embellished timeline infographics., Fig.13, Fig.14, Fig.15; 6. Extracted Results and Generated Example, pg.923-924).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4,  5, 8, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Towards Automated Infographic Design: Deep Learning-based Auto-Extraction of Extensible Timeline”)(“Chen”) in view of He et al. (US 10,713,794) (“He”).
For claim 1, Chen discloses a method (Abstract) comprising: receive an infographic comprising text elements and graphic elements (a bitmap timeline infographic is received, Fig.2 and 4.Deconstruction); generate, from the infographic utilizing a machine-learning-detection model, candidate infographic segments(bbox) comprising one or more text elements or graphic elements and segment confidence values indicating a probability that particular candidate segments comprises discrete components from the infographic corresponding to a list or a group(After parsing the global information, the machine should further extract the local information of the timeline. We have defined six categories of elements (Fig. 3) in a timeline. We need to detect each element in the timeline (where and what) and segment it from others (which pixels) … Specifically, we extend the classification model in Fig. 5 by adding components for object detection to parse the local information. We achieve this extension using Mask R-CNN [24], a leading architecture that can detect objects and predict their pixel masks … We then feed the feature maps from the ResNeXt-FPN into a Region Proposal Network [41] (RPN) to localize elements in a timeline. RPN is an FCN that simultaneously predicts element locations (i.e., by bbox) and objectness scores (i.e., whether there is an object within the bbox) in an image, wherein an object can be an element which belongs to a category/group,  3.3 Datasets, 4. Deconstruction, 4.1 Parsing Global Information and 4.2, Parsing Local Information, pg. 919- 921); based on the segment confidence values, select, from the candidate infographic segments utilizing the machine-learning-detection model, infographics comprising one or more of related text elements of graphic elements corresponding to particular lists of particular groups with the infographic ( We need to detect each element in the timeline and segment it from others… These element location hypotheses are then be used to extract regions of interest (RoIs) from the feature maps. Each RoI is normalized to a fixed size using a RoIAlign layer and then passed to two heads, namely, a Box head and a Mask head. The Box head uses two sibling FC layers to classify the category and regress the bbox of the element. The Mask head uses an FCN for predicting the pixels of the element within the bbox … After interpreting a timeline infographic, the next problem is how to automatically extract an extensible template from it. We achieve this by a reconstruction pipeline (Fig. 8) that exploits the outputs from the previous step. Our pipeline first eliminates the repeated bboxes using Non-Maximum Merging (NMM), and then infers the missing elements using Redundancy Recovery (RR). Next, DL GrabCut is employed to extract high-quality graphical marks for reuse. Finally, the font of event text and annotation text is identified using a publicly available API. A quantitative validation confirms the effectiveness of our pipeline, 4.2 Parsing Local Information and 5.Reconstruction, pg. 920 - 923); and provide the infographic segments for display by the computing device (To present a usage example of these extensible templates, we further implement a timeline renderer by extending TS [5], an open-source tool that allows users to generate timelines for their data automatically. It embeds a collection of heuristics to render timelines based on the timeline representation, scale, and layout chosen by users. Currently, TS provides a set of default styles (e.g., using rectangles as event marks). We reuse and extend the heuristics in the tool and adapt it to our templates, thus enabling generations of embellished timeline infographics., Fig.13, Fig.14, Fig.15; 6. Extracted Results and Generated Example, pg.923-924). Yet, Chen fails to teach the following: the method is performed by a computing device when a non-transitory computer readable medium comprising instructions is executed by a processor.
However, He discloses a method for segmenting objects (Abstract; column 1 lines 59 – column 2 lines 27), wherein the method is performed by a computing device when a non-transitory computer readable medium comprising instructions is executed by a processor (column 40 lines 12 – 27 and 65 – column 41 line 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Chen’s teachings with He’s teachings so that the method is further performed by a computing device when a non-transitory computer readable medium comprising instructions is executed by a processor for the purpose of automating infographic design (Chen, 1.Introduction, pg.917-918).

For claim 9, Chen discloses a method (Abstract) comprising: receive an infographic comprising text elements and graphic elements (a bitmap timeline infographic is received, Fig.2 and 4.Deconstruction); generate, from the infographic utilizing a machine-learning-detection model, candidate infographic segments (bbox) comprising one or more text elements or graphic elements and segment confidence values indicating probabilities that particular candidate segments from the candidate infographic segments comprise discrete components from the infographic corresponding to a list or a group(After parsing the global information, the machine should further extract the local information of the timeline. We have defined six categories of elements (Fig. 3) in a timeline. We need to detect each element in the timeline (where and what) and segment it from others (which pixels) … Specifically, we extend the classification model in Fig. 5 by adding components for object detection to parse the local information. We achieve this extension using Mask R-CNN [24], a leading architecture that can detect objects and predict their pixel masks … We then feed the feature maps from the ResNeXt-FPN into a Region Proposal Network [41] (RPN) to localize elements in a timeline. RPN is an FCN that simultaneously predicts element locations (i.e., by bbox) and objectness scores (i.e., whether there is an object within the bbox) in an image, wherein an object can be an element which belongs to a category/group,  3.3 Datasets, 4. Deconstruction, 4.1 Parsing Global Information and 4.2, Parsing Local Information, pg. 919- 921); based on the segment confidence values, select, from the candidate infographic segments utilizing the machine-learning-detection model, infographic segments comprising one or more of related text elements of graphic elements corresponding to particular lists of particular groups with the infographic ( We need to detect each element in the timeline and segment it from others… These element location hypotheses are then be used to extract regions of interest (RoIs) from the feature maps. Each RoI is normalized to a fixed size using a RoIAlign layer and then passed to two heads, namely, a Box head and a Mask head. The Box head uses two sibling FC layers to classify the category and regress the bbox of the element. The Mask head uses an FCN for predicting the pixels of the element within the bbox … After interpreting a timeline infographic, the next problem is how to automatically extract an extensible template from it. We achieve this by a reconstruction pipeline (Fig. 8) that exploits the outputs from the previous step. Our pipeline first eliminates the repeated bboxes using Non-Maximum Merging (NMM), and then infers the missing elements using Redundancy Recovery (RR). Next, DL GrabCut is employed to extract high-quality graphical marks for reuse. Finally, the font of event text and annotation text is identified using a publicly available API. A quantitative validation confirms the effectiveness of our pipeline, 4.2 Parsing Local Information and 5.Reconstruction, pg. 920 - 923); and provide the infographic segments for display by the computing device (To present a usage example of these extensible templates, we further implement a timeline renderer by extending TS [5], an open-source tool that allows users to generate timelines for their data automatically. It embeds a collection of heuristics to render timelines based on the timeline representation, scale, and layout chosen by users. Currently, TS provides a set of default styles (e.g., using rectangles as event marks). We reuse and extend the heuristics in the tool and adapt it to our templates, thus enabling generations of embellished timeline infographics., Fig.13, Fig.14, Fig.15; 6. Extracted Results and Generated Example, pg.923-924); and convert, for display on a graphical user interface of a client device, the infographic segments into digital presentation segments (To present a usage example of these extensible templates, we further implement a timeline renderer by extending TS [5], an open-source tool that allows users to generate timelines for their data automatically. It embeds a collection of heuristics to render timelines based on the timeline representation, scale, and layout chosen by users. Currently, TS provides a set of default styles (e.g., using rectangles as event marks). We reuse and extend the heuristics in the tool and adapt it to our templates, thus enabling generations of embellished timeline infographics., Fig.13, Fig.14, Fig.15; 6. Extracted Results and Generated Example, pg.923-924). Yet, Chen fails to teach the following: the method is performed by a system comprising at least one memory device comprising a machine-learning-detection model and an infographic including text elements and graphic elements and a computing device; and the infographic is partitioned into overlapping infographic frames.
However, He discloses a method for segmenting objects (Abstract; column 1 lines 59 – column 2 lines 27), wherein the method is performed by a system comprising at least one memory device (Fig.17, 1704) comprising data used by the system and a computing device (processor, Fig.17, 1702) (column 40 lines 12 – 27 and 55 – column 41 line 49). Furthermore, an image is partitioned into overlapping image frames to generate candidate image segments (an image is sectioned into overlapping patches, column 20 lines 45 – 47; column 22 lines 22 – 36)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Chen’s teachings with  He’s teachings so that the method is further performed by a system comprising at least one memory device  comprising data, including a machine-learning detection model and an infographic including text elements and graphic elements used by the system, and a computing device, wherein the infographic is further partitioned into overlapping infographic frames to generate candidate infographic segments for the purpose of automating infographic design (Chen, 1.Introduction, pg.917-918) which necessitates an automatic detection of objects in images including infographics (He, column 1 lines 20 – 55).

For claim 2, Chen and He further disclose  instructions that, when executed by the at least one processor, cause the computing device to generate the candidate infographic segments by: partitioning the infographic into overlapping infographic frames (Chen, 4.2 Parsing Local Information, pg. 920 – 921) (He, an image is sectioned into overlapping patches, column 20 lines 45 – 47; column 22 lines 22 – 36); and identifying, utilizing the machine-learning-detection model, proposed boxes within the overlapping infographic frames comprising the one or more text elements or graphic elements (Chen, RPN is an FCN that simultaneously predicts element locations (i.e., by bbox) and objectness scores (i.e., whether there is an object within the bbox) in an image, 4.2 Parsing Local Information, pg. 920 – 921) (He, column 23 lines 4 – 42 and column 29 lines 22- 65; column 31 lines 33 - 46).
However, He discloses a method for segmenting objects (Abstract; column 1 lines 59 – column 2 lines 27), wherein the method is performed by a computing device when a non-transitory computer readable medium comprising instructions is executed by a processor (column 40 lines 12 – 27 and 65 – column 41 line 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Chen’s teachings with He’s teachings so that the method is further performed by a computing device when a non-transitory computer readable medium comprising instructions is executed by a processor for the purpose of automating infographic design (Chen, 1.Introduction, pg.917-918).

For claims 4 and 10, Chen further discloses instructions that, when executed by the at least one processor, cause the computing device to select the infographic segments by performing non-maximal suppression on the candidate infographic segments to identify a set of candidate infographic segments corresponding to a set of highest segment-confidence values (Chen, Eliminate Repeated BBoxes: Non-Maximum Merging, pg. 922).

For claim 5, Chen further discloses further comprising instructions that, when executed by the at least one processor, cause the computing device to provide the infographic segments for display by a client device by converting the infographic segments into digital presentation graphics (Chen, To present a usage example of these extensible templates, we further implement a timeline renderer by extending TS [5], an open-source tool that allows users to generate timelines for their data automatically. It embeds a collection of heuristics to render timelines based on the timeline representation, scale, and layout chosen by users. Currently, TS provides a set of default styles (e.g., using rectangles as event marks). We reuse and extend the heuristics in the tool and adapt it to our templates, thus enabling generations of embellished timeline infographics., Fig.13, Fig.14, Fig.15; 6. Extracted Results and Generated Example, pg.923-924)

	For claim 8, Chen and He further disclose: partitioning a sample infographic into overlapping sample infographic frames (Chen, 4.1 Parsing Global Information and 4.2 Parsing local Information, pg. 920 and 921)(He, an image is sectioned into overlapping patches, column 20 lines 45 – 47; column 22 lines 22 – 36); generating, from the overlapping sample infographic frames utilizing the machine- learning-detection model, candidate segments and predicted segment-confidence values indicating a probability that particular candidate segments comprise discrete components from the sample infographic according to an infographic grouping taxonomy (Chen, 3.3 Datasets and 4.2 Parsing Local Information, pg.919 – 921) (He, column 21 lines 65 – 21; column 29 lines 53 – column 30 line 19); based on the candidate segments and the predicted segment-confidence values, selecting predicted infographic segments comprising predicted annotations (Chen, annotations include category, mask and bbox, Labeling pg. 920)(Chen, 3.3 Datasets and 4.2 Parsing Local Information, pg.919 – 921) (He, column 21 lines 65 – 21; column 29 lines 53 – column 30 line 19); comparing the predicted annotations to one or more ground-truth annotations for the sample infographic identifying ground-truth lists or groups of sample text elements or sample graphic elements within the predicted infographic segments according to the infographic grouping taxonomy (Chen, Labeling and 4.3. Validation, pg. 920 – 921) (He, column 31 line 60 – column 32 line 48); and modifying machine-learning parameters of the machine-learning-detection model based on one or more determined losses between the predicted annotations and the ground-truth annotations (Chen, Labeling and 4.3. Validation, pg. 920 – 921) (He, column 31 line 60 – 48).

For claim 13, Chen and He further disclose: partition a sample infographic into overlapping sample infographic frames (Chen, 4.1 Parsing Global Information and 4.2 Parsing local Information, pg. 920 and 921)(He, an image is sectioned into overlapping patches, column 20 lines 45 – 47; column 22 lines 22 – 36); generating, from the overlapping sample infographic frames utilizing the machine- learning-detection model, candidate segments and predicted segment-confidence values indicating a probability that particular candidate segments comprise discrete components from the sample infographic according to an infographic grouping taxonomy (Chen, 3.3 Datasets and 4.2 Parsing Local Information, pg.919 – 921) (He, column 21 lines 65 – 21; column 29 lines 53 – column 30 line 19); based on the candidate segments and the predicted segment-confidence values, determine predicted infographic segments comprising predicted location identifiers identifying locations of the predicted infographic segments within the sample infographic (Chen, mask or bbox, pg. 921) and predicted annotations identifying predicted lists or groups of sample text elements or sample graphic elements within the predicted infographic segment (Chen, annotations include category Labeling pg. 920)(Chen, 3.3 Datasets and 4.2 Parsing Local Information, pg.919 – 921) (He, column 21 lines 65 – 21; column 29 lines 53 – column 30 line 19); compare the predicted location identifiers to ground-truth location identifiers for the sample infographic and the predicted annotations to one or more ground-truth annotations for the sample infographic identifying ground-truth lists or groups of sample text elements or sample graphic elements within the predicted infographic segments according to the infographic grouping taxonomy (Chen, Labeling and 4.3. Validation, pg. 920 – 921) (He, column 31 line 60 – column 32 line 48); and modify machine-learning parameters of the machine-learning-detection model based on one or more determined losses between the predicted annotations and the ground-truth annotations (Chen, Labeling and 4.3. Validation, pg. 920 – 921) (He, column 31 line 60 – 48).

Claim(s) 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Towards Automated Infographic Design: Deep Learning-based Auto-Extraction of Extensible Timeline”)(“Chen”) in view of He et al. (US 10,713,794) (“He”) and further in view of Goldthwaite et al. (US 2003/0118087) (“Goldthwaite”).
For claims 6 and 12, the combination of Chen and He fails to teach the following: provide, for display by a client device, a query field for natural language queries; receive, from the client device, a natural language query via the query field; identify, utilizing a query-response model, an infographic segment from among the infographic segments comprising a textual segment relevant to the query; and provide, for display by the client device, the textual segment from the infographic segment in response to the natural language query.
However, Goldthwaite discloses a method for displaying a timeline (Abstract), wherein a query field (user query input portion, Fig.2,260) for natural language queries is displayed ([0065] [0066]); a natural language query via the query field is received ([0066]); a query-response model (mapping technique) is used to select infographic (timeline) segments comprising a textual segment relevant to the query ([0066]); and provide, for display by the client device, the textual segment from the infographic segment in response to the natural language query ([0066]; claim 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Chen and He in the same way that Goldthwaite’s invention has been improved to achieve the following predictable results for the purpose of increasing user satisfaction by enabling user interaction with infographic: provide, for display by a client device, a query field for natural language queries; receive, from the client device, a natural language query via the query field; identify, utilizing a query-response model, an infographic segment from among the infographic segments comprising a textual segment relevant to the query; and provide, for display by the client device, the textual segment from the infographic segment in response to the natural language query.

Claim(s)  14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Towards Automated Infographic Design: Deep Learning-based Auto-Extraction of Extensible Timeline”)(“Chen”) in view of He et al. (US 10,713,794) (“He”) and further in view of Rosenzweig et al. (US 2004/0064455) (“Rosenzweig”).
For claim 14, the combination of Chen and He further disclose  wherein the at least one computing device is further configured to: provide, for display within a graphical user interface of a client device, the sample infographic (Chen, Labeling, pg.920) (He, column 42 lines 29 – 40) and annotation labels according to the infographic grouping taxonomy; and receive, from the client device via the graphical user interface, an association of particular annotations as the ground-truth annotations according to the infographic grouping taxonomy (Chen, Labeling, pg. 920). Yet, the combination fails to teach that the annotation labels are displayed.
However, Rosenzweig discloses a method for annotating images (Abstract), wherein a list of annotations (tags) are displayed for a user to select to annotate an image ([0032] [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to apply the annotation displaying technique disclosed by Rosenzweig to the annotation process disclosed by the combination of Chen and He to achieve the predictable results of further displaying the annotation labels for the purpose of increasing user satisfaction and easing frustration by providing a visual lists of annotation labels to a user when annotating images.

	For claim 16, Chen and He further disclose receiving an indication of a user selection of one or more text bounding boxes and graphic bounding boxes within the sample infographic; receiving a user selection of an annotation label from the annotation labels; and associating the annotation label with the one or more text bounding boxes and the graphic bounding boxes (Chen, Labeling, pg. 920).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Towards Automated Infographic Design: Deep Learning-based Auto-Extraction of Extensible Timeline”)(“Chen”) in view of Goldthwaite et al. (US 2003/0118087) (“Goldthwaite”).
For claim 20, the combination of Chen and He fails to teach the following: provide, for display by a client device, a query field for natural language queries; receive, from the client device, a natural language query via the query field; identify, utilizing a query-response model, an infographic segment from among the infographic segments comprising a textual segment relevant to the query; and provide, for display by the client device, the textual segment from the infographic segment in response to the natural language query.
However, Goldthwaite discloses a method for displaying a timeline (Abstract), wherein a query field (user query input portion, Fig.2,260) for natural language queries is displayed ([0065] [0066]); a natural language query via the query field is received ([0066]); a query-response model (mapping technique) is used to select infographic (timeline) segments comprising a textual segment relevant to the query ([0066]); and provide, for display by the client device, the textual segment from the infographic segment in response to the natural language query ([0066]; claim 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Chen and He in the same way that Goldthwaite’s invention has been improved to achieve the following predictable results for the purpose of increasing user satisfaction by enabling user interaction with infographic: provide, for display by a client device, a query field for natural language queries; receive, from the client device, a natural language query via the query field; identify, utilizing a query-response model, an infographic segment from among the infographic segments comprising a textual segment relevant to the query; and provide, for display by the client device, the textual segment from the infographic segment in response to the natural language query.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657